Citation Nr: 1415135	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a generalized anxiety disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for amputation for distal left ring finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972, and from January 1984 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2011, the Board issued a decision that granted an increased rating for the generalized anxiety disorder to 30 percent, effective August 2, 2006, and an increased rating for the residual disability from amputation of distal left right finger to 10 percent, effective July 28, 2006.  The Board remanded for additional development regarding whether even higher ratings are warranted.

As discussed below, the Board finds that all requested development was substantially completed as to the claim for an increased rating for the generalized anxiety disorder and the Board will proceed to adjudicate the claim on the merits.  Cognizant that the April 2011 Board decision denied an increased rating prior to August 2, 2006 for the service-connected anxiety disorder, the period currently in appellate status is from August 2, 2006 to the present.

Regarding the claim for an increased rating for the distal left ring finger, the RO did not substantially comply with the prior Board remand directives, and therefore, this claim must be again remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for amputation for distal left ring finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From August 2, 2006, the Veteran's service-connected anxiety disorder has caused moderate occupational and social impairment, manifested by symptoms such as sleep impairment, moderate memory loss and anxiety; the disability has not been manifested by more severe occupational and social impairment.


CONCLUSION OF LAW

From August 2, 2006, the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in June and August 2007 letters issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Specifically, these letters advised the Veteran of what information and evidence is needed to substantiate a claim for an increased rating, including evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  

The RO also provided the Veteran with a letter in July 2008, which detailed the criteria involved in the Diagnostic Codes at issue in this matter.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VA is not obligated to provide "veteran specific" notice in an increased-rating claim).  As with the June and August 2007 letters, this letter provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation and an effective date.  In sum, the Veteran has been provided with legally sufficient notice under the VCAA.  The Board notes moreover that the claims were last readjudicated in August 2012.  See Prickett, 20 Vet. App. at 376.  The Board finds that VA's duty to notify has been met.

Regarding VA's duty to assist, the Board remanded the appeal for an increased rating for the service-connected anxiety disorder to allow the AMC to provide additional assistance in the development of the claim.  The record reveals that the AMC obtained updated VA treatment records, additional private medical records, disability records from the Social Security Administration (SSA), and obtained a July 2011 VA psychiatric examination.  Neither the Veteran nor his representative has indicated additional outstanding evidence relevant to this appeal.  In addition, the Board finds that the VA examination reports are adequate for evaluation purposes because each examiner reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria, supported by data.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board is cognizant that the April 2011 Board remand directed that VA, SSA, and private medical records be obtained prior to obtaining the VA psychiatric examination.  Although SSA and private medical records were obtained prior to the VA psychiatric examination, VA records were associated with the electronic component of the claims file, Virtual VA, after the psychiatric examination.  After review of these VA treatment records, however, the Board finds that any error this represents was not prejudicial.  The VA treatment records in question do not contain detailed psychiatric treatment or evaluation; the only mention of psychiatric disability is as one of the Veteran's disorders and depression screens which do not detail symptoms relevant to rating or evaluating the disability.  The record confirms that the Veteran continued to obtain his psychiatric treatment by a private provider.  Therefore, the records obtained after the psychiatric examination are not relevant to the examiner's review of the claims file.  Therefore, the Board can proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in August 2009,  the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Here, during the August 2009 hearing, the undersigned noted the issues on appeal as well as asked questions of the Veteran directly relevant to his psychiatric symptoms and the severity thereof.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board subsequently remanded the issue of an increased rating to seek additional evidence that would substantiate the Veteran's claim.   Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating for an anxiety disorder.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.102(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current evidence. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for an increased rating for the service-connected anxiety disorder, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been provided with a meaningful opportunity to participate in the claims process.  The Board finds that VA's duty to assist has been met.

II.  Analysis:  Increased Rating for an Anxiety Disorder

In the prior April 2011 decision, the Board reviewed all the evidence of record.  Based on the review of this evidence, the Board found that a 30 percent rating was warranted as of August 2, 2006 for the service-connected anxiety disorder.  The Board denied a rating in excess of 10 percent prior to August 2, 2006.  The Board remanded to obtain additional evidence, to include treatment records and an additional VA psychiatric examination to determine whether a rating higher than 30 percent was warranted for the period from August 2, 2006 to the present.  The appeal has now returned for further Board review.  

As it did previously, the Board has reviewed all the evidence in the Veteran's claims file, to include the newly obtained evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2013).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating,  38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under the General Rating Formula for Mental Disorders, a rating of 10 percent contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Below, the Board briefly summarizes the evidence that was of record at the time of the April 2011 Board decision in order to provide the factual basis for the determination that the newly obtained evidence indicates the same overall severity.  That is, throughout the period from August 2, 2006 to the present, the Board finds that the service-connected anxiety disorder does not more nearly meet the evaluation criteria for a 50 percent rating under DC 9400.  

On August 2, 2006, the Veteran underwent VA compensation examination.  The examiner documented the Veteran's complaints of moodiness and worry, as well as sleep problems.  In the report of record, the examiner indicated a review of the claims file.  The examiner detailed the Veteran's daily activities and his relationships, noting his carpentry work and his good relationship with his wife.  The examiner found that the Veteran had moderate anxiety but that he nevertheless performs adequately in his social life.  The examiner also noted that the Veteran had not been employed in the prior 3 years, but that his symptoms would likely cause mild to moderate industrial impairment in most people.  The examiner assigned a GAF score of 58, indicating moderate symptoms.  

The Veteran next underwent a VA psychiatric examination in August 2007.  As detailed extensively in the April 2011 Board decision, the content of this report show that the Veteran's disability continued to manifest the same symptoms, with some indication of improvement.  In this regard, the Veteran continued to actively engage in social relationships and daily activities.  The examiner assigned a GAF score of 65, indicating mild symptoms.  Importantly, the examiner found that the Veteran was able to engage meaningfully in social activities, and that no "major industrial problems were identified."   

During the pendency of this appeal ,the Veteran was provided a third examination in October 2008.  The examiner reported the Veteran as stating that he had been experiencing "a lot of trouble with nightmares" related to seeing "lots of people killed in 34 years of military life either from accidents or combat."  Regarding social functioning, however, the Veteran continued to have a good marriage, and was close with his family and has friends from church.  The Veteran indicated that his daily activities included working with model trains, going to the gym, taking care of his in-laws, and doing yard work.  The Veteran indicated that he was capable of driving, shopping, and doing household chores.  He indicated that among his activities is being a handyman for elderly people in his neighborhood.  The Veteran indicated that he was retired, and does not work "secondary to migraines."  The examiner assigned a GAF score of 58.  The examiner noted that the severity of the Veteran's symptoms were "mild to moderate."  The examiner indicated that this score reflected the mild impairment in employment he noted, and the absence of impairment socially that he noted.  He further opined that the Veteran has not suffered unemployment due to this disorder.  The examiner found the prognosis was fair to good.  

Pursuant to the Board's remand, the Veteran underwent an additional psychiatric examination in July 2011.  The examiner noted review of the claims file.  The examiner noted that the Veteran reported he received SSA disability benefits due to his anxiety.  The examiner noted the Veteran's memory issues and question as to whether the Veteran has Alzheimer's disease.  Regarding memory problems, the Veteran reported leaving the stove on.  The Veteran had continued problems sleeping and problems with being in crowds.  There was no suicidal ideation or intent.  The severity of symptoms was mild to moderate.  The Veteran's behavior was within normal limits.  The Veteran continued to be married and have "pretty good" relationships with family and friends.  The examiner noted that the Veteran got "stressed out easily" in regard to employment situations.

The examiner found that impairment to both employment and social functioning was mild to moderate.  The Veteran helped others with maintenance on their homes, read a lot, and watched some television.  The Veteran was able to drive, shop and do chores.  The mental status examination did not reveal any other abnormalities, other than that the Veteran's mood was mildly anxious; the Veteran's general appearance was normal and he was well dressed and groomed.  Memory, insight, and judgment were adequate and cognitive function was grossly normal.  The examiner also highlighted that there was no obvious signs of dementia.  The examiner assigned a GAF of 62, noting that the generalized anxiety disorder was mild.  In noting a higher GAF than during the last VA examination, the examiner noted that this may be accounted for by the Veteran's reported improvement due to therapy.

As noted in the prior Board decision, VA treatment records do not show treatment for psychiatric disability.  Instead, then and now, the record indicates that the Veteran receives private psychiatric treatment.  These private medical records mirror the symptoms and severity thereof documented in the VA examinations.  A May 2010 private medical record documents progressive memory loss.  This record notes that the Veteran forgets where he has placed belongings, the direction to go when driving, and forgets to take medications.  Thereafter, however, private treatment records dated through September 2011 document that the Veteran's memory is intact.  Other records indicate that this memory loss is due to his underlying depression and not due to other disability, to include onset of Alzheimer's disease.

At the time of the April 2011 Board decision, the claims file contained the April 2009 SSA decision that indicated that the Veteran was awarded benefits due to disability associated with "migraines, depression and anxiety disorder."  The report indicated "moderate restriction in activities of daily living, mild difficulties in maintaining social functioning, marked difficulties in maintaining concentration, persistence or pace[.]"  The report also noted that the Veteran "is unable to maintain concentration and attention on a sustained basis which imposes substantial limitation in his ability to respond appropriately to usual work situations and changes in routine."  The claims file now contains the underlying medical records and evaluation on which the SSA determination was made.  In an October 2006 psychiatric assessment, the examiner noted that the Veteran "could probably talk adequately with coworkers and a supervisor.  His anxiety and depression could probably interfere with his attendance at work."  In a November 2006 evaluation, the evaluator found moderate limitation of activities of daily living, social functioning, maintaining concentrating, persistence or pace, and that the Veteran had one or two episodes of decompensation.  The report concludes that "[f]rom an exclusively mental perspective, this [Veteran] can still perform routine, repetitive tasks."

The Board notes that it has also reviewed the Veteran's lay statements of record.  In matters involving complex medical questions, laypersons without the appropriate medical training and expertise are not competent to render a probative (persuasive) opinion.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  However, laypersons are competent to testify about observable symptomatology.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran's observations regarding how his anxiety disorder manifests itself will be considered in determining the appropriate rating here.  The Veteran's statements were previously summarized in the April 2011 Board decision and detail adjustment problems in confined crowds, memory problems, sleep problems, and panic attacks at least once a week.  During his August 2009 hearing, he reiterated many of his complaints, noting concentration problems, anger, drowsiness from medication prescribed for anxiety, abrupt mood swings, forgetfulness, panic in crowded places, and sleep impairment.  He indicated during his hearing that he was not working due to retirement, moreover.  

After this review of the evidence of record, both medical and lay statements, prior to the April 2011 remand and that obtained pursuant to the remand, the evidence shows that the Veteran primarily complains of nervousness, fear of other people, panic attacks in public places, sleep disturbances, difficulty concentrating, and memory impairment.  These are symptoms that are consistent with a 30 percent evaluation under the general rating formula.  The purpose of the April 2011 remand was to develop the record further regarding whether the disability warranted a rating in excess of 30 percent.  Review of this additional evidence obtained upon remand shows that the disability is manifested by symptoms severity contemplated by the 30 percent rating and are not of a severity to warrant a higher rating.  

Although medical records document the Veteran's memory problems, both the private and VA medical records document that the Veteran's memory remains largely intact.  Crucially, the evidence does not show that the Veteran's memory problems impact his functioning at more than a moderate level.  Though the record clearly demonstrates that he has a stable family life, and is not working due to retirement (or due to the service-connected migraines that are not at issue here), the symptomatology associated with the Veteran's anxiety nevertheless causes moderate social and occupational impairment.  In this record, the SSA records document that the Veteran's psychiatric symptoms were part of the basis for granting benefits, but that the psychiatric symptoms on their own did not cause unemployability.  He generally functions satisfactorily in his daily life.  But, as is made clear repeatedly in the evidence of record, he suffers from chronic anxiety and its associated symptoms of sleep disturbances, social phobia, lack of concentration, and memory impairment.  See 38 C.F.R. § 4.130, DC 9400.  

Moreover, the assigned GAF scores here support the assignment of a 30 percent evaluation and no higher.  The August 2006 and October 2008 VA examiners assigned scores that indicate moderate impairment.  The July 2011 VA psychiatric examination indicates that the Veteran's psychiatric symptoms overall have improved somewhat, with the examiner assigning a GAF of 62. 

The Board also finds that the Veteran's service-connected anxiety disorder does not meet the criteria for a disability rating greater than 30 percent.  As detailed above, the Veteran's psychiatric symptoms are mild to moderate in severity.  The Veteran retains social and occupational functioning relevant to the psychiatric disability beyond that contemplated by a 50 percent rating or higher.  The record does not show that the disability is manifested by symptoms such as panic attacks more than once a week or a level of memory impairment commensurate with a finding that there is occupational and social impairment with reduced reliability and productivity.  Further, throughout the appeal period, the Veteran's disability symptoms have not included symtpoms such as gross impairment in thought processes or suicidal or homicidal ideation, or other such symtpoms that provide a more severe disability picture warranting a rating in excess of 30 percent.  For these reasons, and considering all the medical and lay evidence of record, a rating is excess of 30 percent is denied.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected anxiety disorder and, here, the evidence does not reflect these more severe social and occupational impairments.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected anxiety disorder.  Therefore, the Veteran's current rating appropriately contemplates the scope of his anxiety disorder symptoms and referral for extraschedular consideration is not warranted.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the RO denied entitlement to TDIU in an un-appealed August 2006 rating decision.  The Veteran is service-connected for multiple disabilities, to include a migraine disability; the SSA records reveal that the migraine disability was the primary diagnosis under which SSA granted benefits.  Further, during the pendency of this appeal, the Veteran has not asserted that the psychiatric disability alone has prevented employment, and as detailed above, the medical evidence of record does not indicate that the disability prevents employability.  Under these facts, the Board finds that a claim for TDIU based on the service-connected psychiatric disability is not raised and, therefore, additional discussion of TDIU is not required.

The evidence of record does not warrant rating in excess of 30 percent for service-connected generalized anxiety disorder at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson v. West, 12 Vet. App. at 119. 


ORDER

From August 2, 2006, a rating in excess of 30 percent for service-connected generalized anxiety disorder is denied.


REMAND

Regarding a rating in excess of 10 percent for the residual disability from amputation of the distal left ring finger, unfortunately, an additional remand is necessary as the previous development did not substantially comply with the April 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the prior remand directed that the AMC attempt to obtain any existent "occupational therapy evaluation" dated in August 2007 and to obtain an "occupational therapy evaluation" as part of the VA examination obtained upon the prior remand.  Review of the subsequent development indicates that the AMC sought the August 28, 2007 Occupational Therapy Evaluation/Consultation and that one was provided (but not of record) as part of the July 2011 VA psychiatric examination.

Although the AMC found that it had obtained the August 29, 2007 Occupational Therapy Evaluation/Consultation, the obtained record only notes that Orthopedics Therapist had sent the original report "with pt to C&P clinic."  Further, in the July 2011 VA examination report, the examiner notes that a new Occupational Therapy evaluation had been obtained and detailed findings from the report.  The claims file, however, does not contain the actual report that the examiner was summarizing.  As the prior remand directed that the reports themselves be obtained and such has not been accomplished, a remand is necessary in order to obtain these underlying records or to inform the Veteran that these documents are unavailable.

Lastly, as part of the prior remand, the AMC obtained VA treatment records dated through July 18, 2012.  Pursuant to VA's continued duty to assist the Veteran, upon remand, the AMC should obtain outstanding VA treatment records dated after July 18, 2012.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Jackson, Mississippi VAMC pertaining to the Veteran's finger disorders, dated since July 18, 2012.  Also, obtain the occupational therapy evaluation that was conducted in connection with the August 2007 VA examination and the July 2011 VA examination.  The actual hard copy reports created by the occupational therapists must be obtained.  If either report is not available, follow the procedures outlined in 38 C.F.R. § 3.159(e), to include notice to the Veteran.  

2.  Thereafter, adjudicate the issue of entitlement to a rating in excess of 10 percent for amputation of the distal left ring finger.  If a benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


